Citation Nr: 0832077	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  96-15 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied reopening a claim for service 
connection for PTSD.  In an August 2003 rating decision, 
however, the RO reopened the claim and denied entitlement to 
service connection for PTSD.

In an October 2004 Board Decision, the Board reopened the 
claim for service connection and remanded the issue for 
further development.

The veteran's claim of entitlement to service connection for 
PTSD is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The Board's review of the evidence of record warrants further 
remand of these matters, even though such action will, 
regrettably, further delay a decision on the remaining 
matters on appeal.  The record reflects that the veteran has 
not been provided with notice of the amended 38 C.F.R. § 
3.304(f) that discusses the type of evidence that may be 
relevant in corroborating a veteran's statement regarding the 
occurrence of a stressor in claims for service connection of 
PTSD resulting from personal assault.  See 67 Fed. Reg. 
10,330 (2002).  Specifically, the regulation provides that:

[i]f a PTSD claim is based on in-service personal 
assault, evidence from sources other than the 
veteran's service records may corroborate the 
veteran's account of the stressor incident.  
Examples of such evidence include, but are not 
limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior 
changes that may constitute credible evidence of 
the stressor include, but are not limited to: a 
request for a transfer to another military duty 
assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; 
or unexplained economic or social behavior changes.  
VA will not deny a post-traumatic stress disorder 
claim that is based on in- service personal assault 
without first advising the claimant that evidence 
from sources other than the veteran's service 
records or evidence of behavior changes may 
constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit 
any evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a personal 
assault occurred. 

38 C.F.R. § 3.304(f) (2007).

The Board acknowledges that the RO sent the veteran VCCA 
notice in May 2004 when the veteran cited a stressor of a 
physical attack while he was in service.  However, the notice 
was insufficient in that it did not specifically advise the 
veteran that evidence from sources other than his service 
records or evidence of behavior changes may constitute 
credible supporting evidence of his claimed personal assault 
stressors in compliance with 38 C.F.R. § 3.304(f).  The Board 
recognized the insufficiency of the notice in its reasons for 
the October 2004 remand, but unfortunately did not 
specifically list the insufficiency in the directive to the 
RO.  

Further, it is unclear from the claims file whether VA 
obtained all the treatment records from Otisville 
Correctional Facility.  Treatment records from Otisville 
Correctional Facility from November 2000 through August 2002 
are associated with the claims file.  The VA has yet to 
obtain records from the Eastern New York Correctional 
Facility.  A response from the Eastern New York Correctional 
Facility dated in December 2007 reflects that the RO's 
request could not be complied with due to insufficient 
information.  The Eastern New York Correctional Facility 
requested a DIN number and the correct social security 
number.  The RO should make another attempt to obtain these 
records.




Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
of the type of evidence that may be 
relevant in corroborating the occurrence 
of a stressor in claims for service 
connection of PTSD resulting from a 
personal assault in compliance with 38 
C.F.R. § 3.304(f).  Specifically, the 
letter should inform the veteran of types 
of evidence from sources other than the 
veteran's service records that may 
corroborate the veteran's account of the 
stressor incident.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file (ie. Otisville 
Correctional Facility and Eastern New 
York Correctional Facility) should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



